NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DICAM, INC.,
Plaintiff-Appellcznt,
V.
CELLCO PARTNERSHIP (DOING BUSINESS AS
VERIZON WIRELESS),
Defen.dant-Appellee,
and
AT&T MOBILITY LLC (FORMERLY KNOWN AS
CINGULAR WIRELESS, LLC), SPRINT SPECTRUM
LP, AND NEXTEL OPERATIONS, INC.,
Defend0:nts-Appellees,
and ' - ` -
PERSONAL COMMUNICATIONS DEVICES, LLC
(FORMERLY KNOWN AS UTSTARCOM),
Defen,dant-Appellee,
and
PALM, INC.,
Defendan,t-Appellee.
2011-1034

DICAM V. CELLCO PARTNERSHfP 2
Appeal from the United States District Court for the
Western District of Virginia in case no. 08-CV-OO53,
Judge J ames C. Turk.
ON MOTION
Before LlNN, Circuit Judge.
0 R D E R
The appellant submits an unopposed motion to re-
mand this case to the United States District Court for the
Western District of Virginia and to dismiss this appeal.
The court notes that the appeal cannot be both re-
manded and dismissed, as these are mutually exclusive
dispositions The only explanation provided by the
movant for the requested relief is that the parties "have
reached a resolution of this case and request that the
matter be remanded to the trial court for further proceed-
inge in the District Court below and that the above-
captioned appeal be dismissed." _ _
The movant does not explain why the case should be
remanded rather than dismissed, in view of the voluntary
resolution of the case, and does not explain what "further
proceedings" it requests that this court remand for the
trial court to undertake Absent an adequate explanation,
this court denies the motion without prejudice to renewal
within 14 days of the date of filing of this order.
Accordingly,
IT ls OR;oERED THAT:
The motion is denied without prejudice to renewal
within 14 days of the date of filing of this order. The
briefing schedule is stayed. '

3
n1cAM v. cELLco PARTNsRsH1P
FoR THE CoURr
JAN 26 2011 /s/ Jan Horbaly
cc:
s8
Date J an Horba1y
Clerk
Michael T. Cooke, Esq.
David L. Witcoff, Esq.
Brian C. Riopelle, Esq.
l\/lark V. Campagna, ESq.
David C. Doyle, Esq. FlLED
Tho1nas R. DeSi1none, Esq. on
JAN 26 2011
.lAN HDRBALY
CLENi